DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 5 is canceled.  Claims 1-4 and 6-11 are pending where claims 1 and 8 have been amended.  Claims 8-11 are withdrawn from consideration and claims 1-4, 6 and 7 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/161565 A1 to Nie et al.
Regarding claims 1 and 2, Nie ‘565 discloses a specific alloy consisting the following composition (Nie ‘565, abstract, Table 1, Designation B3), which lies within the instantly claimed composition range as follows:
Element
Claimed wt%
Nie ‘565 alloy B3 wt%
Lies within?
Zn
0.5-2.0
1
Yes
Ca
0.3-0.8
0.5
Yes
Zr
≥0.2
0.5
Yes
Gd
0.1-2.0
0.4
Yes
Mg
Balance
Balance
Yes


Regarding the limitation “a precipitate comprising Mg, Ca and Zn is dispersed on the (0001) plane of a magnesium matrix,” and “an Index Erichsen value at room temperature is 7.0 mm or higher,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nie ‘565 would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nie ‘565 would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claim 6, Nie ‘565 discloses designation B3 has a 0.2% proof stress of 155 MPa (Nie ‘565, Table 2, Designation B3).  Solution treating alloy no 9 at sufficiently low temperatures for sufficiently low time periods would not substantially reduce the 0.2% proof stress to below 120 MPa.

Claim(s) 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/161566 A1 to Nie et al.
Regarding claim 1, Nie ‘566 discloses a specific alloy consisting of the following composition (Nie ‘566, abstract, Table 1, Sheet No. 9), which lies within the instantly claimed composition range as follows:
Element
Claimed wt%
Nie ‘566 sheet 9 wt%
Lies within?
Zn
0.5-2.0
2
Yes/Yes
Ca
0.3-0.8
0.5
Yes/Yes
Zr
≥0.2
0.5
Yes/Yes
Mg
Balance
Balance
Yes/Yes


Regarding the limitation “a precipitate comprising Mg, Ca and Zn is dispersed on the (0001) plane of a magnesium matrix,” and “an Index Erichsen value at room temperature is 7.0 mm or higher,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nie ‘566 would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nie ‘566 would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 6 and 7, Nie ‘566 discloses sheet No 9 has a 0.2% proof stress of 234 MPa after aging (Nie ‘566, Table 3, sheet no 9).  Solution treating alloy no 9 at sufficiently low temperatures for sufficiently low time periods would not substantially reduce the 0.2% proof stress to below 120 MPa.


Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as obvious over WO 2016/161566 A1 to Nie et al as applied to claims 1, 3, 4, 6 and 7 above.
Regarding claim 2, Nie ‘566 discloses that Gd may be present in an amount from 0 to 1.3 wt%.In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nie ‘566 including the instantly claimed because Nie ‘566 discloses the same utility throughout the disclosed ranges.
Additionally regarding claim 2, Nie ‘566 discloses alloy 7 (Nie’ 566, Table 1, Sheet No. 7) which comprises Mg-0.8Ca-0.4Zn-0.4Gd-0.5Zr.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of sheet no 7 of Nie ‘566 is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.

Claims 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291015 A1 to Uggowitzer et al.
Regarding claim 1, Uggowitzer discloses an alloy comprising the following composition (Uggowitzer, abstract, para [0014-0026]), which overlaps the instantly claimed composition as well as a specific example lying close to the instantly claimed range (Uggowitzer, Table 2, L2) :
Element
Claimed wt%
Uggowitzer wt%
Uggowitzer L2
Overlaps/Lies within?
Zn
0.5-2.0
>0.8-<6.2
2.8
Yes/Yes
Ca
0.3-0.8
>0.04-<2.0
0.2
Yes/No
Zr
≥0.2
>0-<1.0
0.8
Yes/Yes
Mg
Balance
Balance
Balance
Yes/Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Uggowitzer including the instantly claimed because Uggowitzer discloses the same utility throughout the disclosed ranges.
Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the calcium content of example L2 of Uggowitzer is close enough to the instantly claimed range of calcium that one of ordinary skill in the art would expect them to have the same properties.
Regarding the instantly claimed limitation of “consisting essentially of,” the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially affect the basic and novel characteristics of applicant’s invention (see MPEP 2111.03 [R-3]).  In the instant case, there is no clear indication in the instant specification or instant claims that Uggowitzer contains any additional materials that materially affect the basic and novel characteristics of applicant's invention.
Regarding the limitation “a precipitate comprising Mg, Ca and Zn is dispersed on the (0001) plane of a magnesium matrix,” Uggowitzer discloses that a Ca2Mg6Zn3 precipitate is distributed finely and homogenously throughout the material (Uggowitzer, para [0019-0020]) which presumably includes being dispersed on the (0001) plane of a magnesium matrix.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the Ca2Mg6Zn3 would be expected to be dispersed in the same manner as the instantly claimed precipitate because the alloys have the same or similar composition, structure and properties.
Regarding the limitation “an Index Erichsen value at room temperature is 7.0 mm or higher,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Uggowitzer would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.

Regarding claim 3, Uggowitzer discloses the grain size may be less than 10 μm (Uggowitzer, para [0027]) with specific examples of from 6 to 9 μm (Uggowitzer, para [0065]), overlapping and lying within the instantly claimed range of 5 μm to 20 μm, respectively.
Regarding claim 4, Uggowitzer when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Uggowitzer would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 6 and 7, Uggowitzer discloses alloy L2 has a 0.2% proof stress of 330 MPa (Uggowitzer, para [0059]).  Solution treating or aging alloy L2 at sufficiently low temperatures for sufficiently low time periods would not substantially reduce the 0.2% proof stress to below 120 MPa or 180 MPa.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291015 A1 to Uggowitzer et al and further in view of US 2013/0144290 A1 to Schiffl et al.
Regarding claim 2, Uggowitzer does not explicitly disclose that the alloy of Uggowitzer contains 0.1-2.0 wt% Gd.
Schiffle discloses that more than 0.05 to 4.0 wt% gadolinium may be added to a magnesium alloy in order to lead to a clear reduction in a heat crack tendency of the magnesium alloy (Schiffle, para [0021-0023])
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.05 to 4.0 wt% Gd (overlapping the instantly claimed range of 0.1-2.0 wt% Gd) to the alloy of Uggowitzer as suggested by Schiffle, the motivation for doing so being that more than 0.05 to 4.0 wt% gadolinium may be added to a magnesium alloy in order to lead to a clear reduction in a heat crack tendency of the magnesium alloy (Schiffle, para [0021-0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Uggowitzer in view of Schiffle including the instantly claimed because Uggowitzer in view of Schiffle discloses the same utility throughout the disclosed ranges.
Response to Amendment
The declaration under 37 CFR 1.132 filed 2/14/2022 is insufficient to overcome the rejection of claims 1, 3, 4, 6 and 7 as being unpatentable over US 2009/0291015 A1 to Uggowitzer et al as set forth in the last Office action because of the reasons set forth in the below response to arguments section.

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argues in the remarks and declaration field 2/14/2022 that the instant claims are patentable over Uggowitzer because the instant claims recite the limitation “consisting essentially of” which applicant argues excludes the inclusion of silver which applicant argues affects the basic and novel characteristics of the instant invention by decreasing formability.  This is not found persuasive because regarding the instantly claimed limitation of “consisting essentially of,” the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially affect the basic and novel characteristics of applicant’s invention (see MPEP 2111.03 [R-3]).  In the instant case, there is no clear indication in the instant specification or instant claims that Uggowitzer contains any additional materials that materially affect the basic and novel characteristics of applicant's invention.  More specifically, while applicant argues that Uggowitzer contains Ag which decreases formability, the instant specification and claims do not make clear that a basic and novel characteristic of the instant invention is the exclusion of any elements that decrease formability, and applicant has shown no experimental evidence that the amount of Ag in Uggowitzer would be sufficient to reduce an Index Erichsen value at room temperature to less than 7.0 mm.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0024629 to Liang et al discloses a magnesium alloy with a composition and grain size overlapping that of the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D WALCK/Primary Examiner, Art Unit 1738